Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9  recites the limitation "the unused angular range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, and 10  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frederiksen et al. (US 10,845,482).
Regarding claim 1, Frederiksen et al. disclose a LIDAR device for detecting an object in the surroundings (abstract: A LIDAR sensor for detecting an object in the surroundings), comprising: at least one transmitter (102a) configured to emit electromagnetic radiation into the surroundings (abstract, Fig.8, Col.13, lines 14-40); at least one rotating deflection unit (101) configured to deflect the emitted electromagnetic radiation (Col.12, lines 52-58); at least one detection lens system (107) configured to receive electromagnetic radiation, which has been reflected by the object in the surroundings, and to direct the received electromagnetic radiation at a first detector unit (103) (Fig.1, Col.8, line 55-Col.9, line 24); at least one second detector unit (Col.9, lines 41-56); and at least one diffractive optical element (1201) which includes at least one first diffraction area and at least one second diffraction area, an at least first diffraction efficiency assigned to the at least first diffraction area being different from an at least second diffraction efficiency assigned to the at least second diffraction area (Col.14, lines 47-Col.15, line 6).  
Regarding claim 2, Frederiksen et al. disclose wherein the at least first diffraction area is configured to divert and/or focus at least one first predefined portion of the emitted electromagnetic radiation to and/or on the second detector unit, and the at least second diffraction area is configured to divert and/or focus at least one second predefined portion of the emitted electromagnetic radiation to and/or on the second detector unit (Col.4, lines 24-37, Col.10, lines 35-50).  
Regarding claim 7, Frederiksen et al. disclose the LIDAR device furthermore includes a housing (101), the at least one diffractive optical element (1201) being situated on the housing (see Fig.12B, Col.1, lines 34-49, Col.14, lines 47-51).  
Regarding claim 10, Frederiksen et al. disclose a method for activating a LIDAR device, comprising the steps: emitting electromagnetic radiation into the surroundings using at least one transmitter (102a) (abstract, Fig.8, Col.13, lines 14-40) ; deflecting the emitted electromagnetic radiation using a rotating deflection unit (101) (Col.12, lines 52-58); receiving electromagnetic radiation which has been reflected by an object in the surroundings using at least one detection lens system (107) (Fig.1, Col.8, line 55-Col.9, line 24); directing the received electromagnetic radiation at a first detector unit (103) (Fig.1, Col.8, line 55-Col.9, line 24); and diverting and/or focusing at least one first predefined portion of the emitted electromagnetic radiation to and/or on a second detector unit using at least one first diffraction area of a diffractive optical element (1201); and diverting and/or focusing at least one second predefined portion of the emitted electromagnetic radiation to and/or on the second detector unit using at least one second diffraction area of the diffractive optical element, an at least first diffraction efficiency assigned to the at least first diffraction area being different from an at 74848751.127least second diffraction efficiency assigned to the at least second diffraction area  (Figs.12A, 12B, Col.4, lines 24-37, Col.10, lines 35-50, Col.14, lines 47-Col.15, line 6)).
Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, none of the prior art of record teaches or suggests the at least one second detector unit is configured to detect the at least one first predefined portion of the emitted electromagnetic radiation as at least one first signal, and to detect the at least one second predefined portion of the emitted electromagnetic radiation as at least one second signal, and, based on a chronological progression of the at least one first signal and of the at least one second signal, to ascertain at least one property of at least one component of the LIDAR device. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 8, none of the prior art of record teaches or suggests wherein an angular range used for a field of vision of the LIDAR device and an 74848751.126angular range not used for the field of vision of the LIDAR device are formed, and the at least one diffractive optical element is situated in the unused angular range. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862